Case 1:11-cr-00928-DLC Document 227 Filed 04/27/21 Page 1of1
Case 1:11-cr-00928-DLC Document 226 Filed 04/26/21 Page 1of1

Louis Y. Fasulo, Esq— NY & NJ
Samuel M. Braverman, Esq.- NY & NJ
Charles Di Maggio, Esg— NY & CO

www. FBDMLaw.com

 

FASULO BRAVERMAN & BDI MAGCIO, LLP

ATTORNEYS AT LAW

 

April 26, 2021
Hon. Denise L. Cote
United States District Court for the
Southern District of New York
500 Pearl Street
New York, New York 10007

Re: United States v. Hernan Hurtado
Case No.: LI Cr. 928 (DEC)

Dear Judge Cote,

In response to the Your Honor’s Order dated April 23, 2021, I respectfully request a one (1) day
extension of time to file my sentencing submission. Mr. Hurtado and I are still compiling certificates and
other documents that are relevant to his case. Accordingly, I ask for an extension until tomorrow, April 27
to file my submission.

The Government has no objection to this request. Further, if endorsed, the Government would
continue to file its submission by April 28.

Thank you for your consideration of this matter. L, ¥. y

Respectfully submitted, Ly

s/Louis V. Fasulo A pref, a 4 te R /

Louis V. Fasulo
Fasulo Braverman & Di Maggio, LLP
225 Broadway, Suite 715
New York, New York 10007
Tel. 212-566-6213
Cc: Jessica Lonergan, AUSA (via ECF)

225 Broadway, Suite 715 505 Eighth Avenue, Suite 300 1086 Teaneck Rd, Ste 3A
New York, New York 10007 New York, New York 10018 Teaneck, New Jersey 07666
Tel (212) 566-6213 Tel (212) 967-0352 Tel (201) 569-1595

Fax (212) 566-8165 Fax (201) 596-2724 Fax (201) 596-2724

 
